Exhibit 10.4(b)

SECOND AMENDMENT TO THE

WELLPOINT, INC. EXECUTIVE AGREEMENT PLAN

(AS LAST AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)

Pursuant to rights reserved under Section 7.3 of the WellPoint, Inc. Executive
Agreement Plan (as last amended and restated effective January 1, 2009) (the
“Plan”), WellPoint, Inc. hereby amends the Plan, effective as of March 1, 2011,
except as noted below, as follows:

1. Section 2.1 is amended, in its entirety, to read as follows:

2.1 Participation. Each Executive shall become a Participant (“Participant”)
upon mutual execution by the eligible Executive and the Company of an agreement
(an “Employment Agreement”) substantially in the form of that attached as
Exhibit A. Each such executed Employment Agreement shall form part of this Plan
and is incorporated into this Plan by this reference. As soon as practicable
after the date that the individual becomes an Executive, the Committee shall
deliver a copy of the Plan to the Executive, advise the Executive of his or her
eligibility, and offer him or her for a period of forty-five (45) days the
opportunity to enter into an Employment Agreement substantially in the form of
that attached as Exhibit A. If an Executive does not enter into an Employment
Agreement within forty-five (45) days of such advice the Executive shall have no
further opportunity to become a Participant in the Plan unless either the Chief
Executive Officer or the Chief Human Resources Officer of the Company in his or
her sole discretion affords the Executive a new or extended opportunity to
become a Participant in the Plan.

2. Section 3.6(f) is amended, in its entirety, to read as follows:

3.6(f) Non-Disparagement. The Participant agrees that he or she will not, nor
will he or she cause or assist any other person to, make any statement to a
third party or take any action which is intended to or would reasonably have the
effect of disparaging or harming the Company or the business reputation of the
Company’s directors, employees, officers and managers. Further, the Participant
will not at any time make any verbal or written statement to any media outlet
regarding the Company.

3. Subsection (b) of 4.6 (“Gross-Up for Taxes”) is eliminated, and Section 4.6
shall read, in its entirety, as follows:

4.6 Gross-up for Certain Taxes. If it is determined that any benefit received or
deemed received by the Participant from the Company pursuant to this Plan or
otherwise (collectively, “Payments”) is or will become subject to any excise tax
under Section 4999 of the Code or any similar tax payable under any United
States federal, state, local or other law, but not including any tax payable
under Section 409A of the Code (such excise tax and all such similar taxes
collectively, “Excise Taxes”), then the Participant shall receive in respect of
such Payments whichever of (i) or (ii) below would result in the



--------------------------------------------------------------------------------

Participant retaining, after application of all applicable income, Excise, and
other taxes (“All Applicable Taxes”), the greater after-tax amount (the
“After-Tax Benefit”); where:

(i) is the Payments; and

(ii) is a reduced amount of Payments sufficient to avoid the imposition of
Excise Taxes.

4. Section 5.1 is amended, in its entirety, to add the following sentence to the
end thereof, and shall read as follows:

5.1 Good Reason and Competition Determinations. Any Participant believing he or
she has a right to resign for Good Reason may apply to the Committee for written
confirmation that an event constituting Good Reason has occurred with respect to
such Participant. The Committee shall confirm or deny in writing that Good
Reason exists within 21 days following receipt of any such application. Any
Participant may apply to the Committee for written confirmation that specified
activities proposed to be undertaken by the Participant will not violate
Section 3.6 of the Plan. The Committee shall confirm or deny in writing that
specified activities proposed to be undertaken by the Participant will not
violate Section 3.6 of the Plan within 21 days of receipt of any such
application unless the Committee determines that it has insufficient facts on
which to make that determination, in which event the Committee shall advise the
Participant of information necessary for the Committee to make such
determination. Any confirmation of Good Reason by the Committee shall be binding
on the Company. Any confirmation that specified activities to be undertaken by
the Participant will not violate Section 3.6 of the Plan shall be binding on the
Company provided that all material facts have been disclosed to the Committee
and there is no change in the material facts. For purposes of this Section 5.1,
reference to the Committee includes reference to the Committee’s delegate.

5. Section 8.1.3 is amended, in its entirety, by adding a new clause (viii), to
reads as follows:

8.1.3 “Cause”, unless otherwise defined for purposes of termination of
employment in a written employment agreement between the Company and the
Participant, shall mean any act or failure to act on the part of the Participant
which constitutes:

(i) fraud, embezzlement, theft or dishonesty against the Company;

(ii) material violation of law in connection with or in the course of the
Participant’s duties or employment with the Company,

(iii) commission of any felony or crime involving moral turpitude;

(iv) any violation of Section 3.6 of the Plan;



--------------------------------------------------------------------------------

(v) any other material breach of the Employment Agreement;

(vi) material breach of any written employment policy of the Company;

(vii) conduct which tends to bring the Company into substantial public disgrace
or disrepute; or

(viii) a material violation of the Company’s Standards of Ethical Business
Conduct.

provided, however, that with respect to a termination of employment during an
Imminent Change in Control Period or within the thirty-six (36) month period
after a Change in Control, clauses (vi) and (viii) shall apply only if such
material breach or violation is grounds for immediate termination under the
terms of such written employment policy or standard of ethical business conduct;
and clauses (iv), (v), (vi), and (vii) shall apply only if such violation,
breach or conduct is willful.

6. Exhibit C is amended by replacing the reference to “WellPoint 2006 Incentive
Compensation Plan” with “WellPoint Incentive Compensation Plan” to reflect the
plan’s current name. The foregoing change is effective May 20, 2009, the date
the WellPoint Incentive Compensation Plan, as currently amended, restated and
renamed became effective.

*        *        *

IN WITNESS WHEREOF, the following authorized officer has executed this Second
Amendment to evidence its adoption by WellPoint, Inc. this 1st day of March,
2011.

 

WELLPOINT, INC. By:  

/s/ Angela F. Braly

 

Angela F. Braly

 

Chair, President & CEO